Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings filed on 03/22/2021 has been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180366066) in view of So (US 20160189644) and Hirata (CN 102640386).
Regarding claim 1 Kim teach a display device (fig. 2) comprising: 
a display panel including (fig. 2): 
a first display area (fig.2, DA in the middle); 
a second display area (fig. 2, DA on left side) protruding in a first direction from the first display area (fig. 2); and 
a first non-display area (fig.2, NDA) adjacent to a side of the second display area, wherein each of the first display area and the second display area comprises: 

scan lines (fig.4, G1…Gn) electrically connected to the subpixels (fig. 4, item P), and 
wherein the first non-display area comprises (fig. 7): 
 load matching switch elements (fig. 7, item La) respectively disposed between the scan lines (fig. 7, right side La)  and the common scan line (fig. 7, left side La); and a load matching driving circuit that outputs load matching control signals ([0014] a dummy load connected to an output node of the gate driving circuit to improve an erroneous output phenomenon of the gate driving circuit due to a load imbalance of the display area. Therefore, it is possible to implement the display device which suppresses an abnormal driving phenomenon due to imbalance of the load applied to the gate driving circuit and provides a uniform output characteristic). 


Kim is silent on wherein the first non-display area comprises: a common scan line electrically connected to the dummy pixels; and to control turn-on and turn-off of the load matching switch elements.

However, So teach wherein the first non-display area (fig. 1, dummy area DA [0070]) comprises: a common scan line (fig. 1 S1) electrically connected to the dummy pixels (fig. 1, dummy pixels DPX.sub.1); and to control turn-on and turn-off of the load matching switch elements (fig. 1, SW)

Therefore, it would have been obvious to one of the ordinary skilled the art to combine Kim in light of So so that in may include wherein the first non-display area comprises: a common scan line electrically connected to the dummy pixels; and to control turn-on and turn-off of the load matching switch elements.

The motivation is to improving display quality by repairing defective pixels with dummy pixels.
Kim is silent on the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements.
However, in an analogous art Hirata teach the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements (0058] In the system, through various switching using load operation terminal 3 and a relay unit 2 for operating the load terminal 3 on/off switch 45a is matched with the operation as the control object of the load circuit (circuit open/close control unit (32a to 32d). Consequently, there is no need for additional setting device for matching. however, it is also provided with an additional setting device for matching (not shown) so that the load operation terminal 3 on/off switch is matched to the load circuit as the control object).
Therefore, it would have been obvious to one of the ordinary skilled the art to combine Kim in light of Hirata so that in may include the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements.
The motivation is simple substitution of known element to obtain predictable results.
claim 2 Kim teach wherein an area of the second display area is smaller than an area of the first display area (fig. 2).

Regarding claim 3 Kim in view of So teach wherein each of the load matching switch elements (fig. 1, SW) comprises: a gate electrode electrically connected to one of load matching control lines (So: fig. 1 gate line of SW) to which the load matching control signals are output; a first electrode electrically connected to one of the scan lines; and a second electrode electrically connected to the common scan line (So: fig. 1).

Regarding claim 4 Kim teach wherein SD-200809-KNB65the display panel further comprises a second non-display area adjacent to another side of the second display area (fig. 2, NDA on the other side or accross ), and the second non-display area comprises a scan driving circuit (fig. 2, item 130) that outputs scan signals to the scan lines (fig. 2).

Regarding claim 5 Kim teach wherein the scan signals and the load matching (fig. 9, Lb) control signals are sequentially output (fig. 9 [0096]).

Regarding claim 6 Kim teach wherein the scan signals (fig. 9, Gn) and the load matching control signals (fig. 10) are output in synchronization with each other (fig. 9-10 and fig. 4 suggests CLK synchronizes scan signals and load matching control signals).

Regarding claim 13 Kim teach a display device (fig. 2) comprising: 

a first display area (fig.2, DA in the middle); 
a second display area (fig. 2, DA on left side) protruding in a first direction from the first display area (fig. 2); and 
a first non-display area (fig.2, NDA on one side) adjacent to a side of the second display area, wherein each of the first display area and the second display area comprises: 
subpixels that display an image ([0061] Due to the heterogeneous structure, the number of pixels connected to the gate line .. P3); and 

scan lines and emission lines electrically connected to the subpixels, and wherein the first non-display area(fig. 2,fig. 4) comprises: 

first load matching switch elements respectively disposed between a predetermined number of the scan lines and the first common scan line (fig. 9, Lbs on top GM+1 etc.); 
second load matching switch elements respectively disposed between other ones of the scan lines and the second common scan line (fig. 9, Lbs on top Gn+1 etc.); and 
SD-200809-KNB67a load matching driving circuit that outputs load matching control signals to control turn-on and turn-off of the first load matching switch elements and the second load matching switch elements ([0014] a dummy load connected to an output node of the gate driving circuit to improve an erroneous output phenomenon of the gate driving 

Kim is silent on first dummy pixels and second dummy pixels; a first common scan line electrically connected to the first dummy pixels; a second common scan line electrically connected to the second dummy pixels and
SD-200809-KNB67 to control turn-on and turn-off of the first load matching switch elements and the second load matching switch elements.

However, So teach first dummy pixels and second dummy pixels (fig. 1, DPX1, DPX2); 
a first common scan line (fig. 1, S1) electrically connected to the first dummy pixels; 
a second common scan line (fig. 1, S2)  electrically connected to the second dummy pixels and
SD-200809-KNB67 to control turn-on and turn-off of the first load matching switch elements and the second load matching switch elements (fig. 1, SWs).

Therefore, it would have been obvious to one of the ordinary skilled the art to combine Kim in light of So thereupon in may include first dummy pixels and second 
SD-200809-KNB67 to control turn-on and turn-off of the first load matching switch elements and the second load matching switch elements.

The motivation is to improve display quality by repairing defective pixels with dummy pixels.
Kim is silent on the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements.
However, in an analogous art Hirata teach the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements (0058] In the system, through various switching using load operation terminal 3 and a relay unit 2 for operating the load terminal 3 on/off switch 45a is matched with the operation as the control object of the load circuit (circuit open/close control unit (32a to 32d). Consequently, there is no need for additional setting device for matching. however, it is also provided with an additional setting device for matching (not shown) so that the load operation terminal 3 on/off switch is matched to the load circuit as the control object).
Therefore, it would have been obvious to one of the ordinary skilled the art to combine Kim in light of Hirata so that in may include the load matching driving circuit controlling turn-on and turn-off of the load matching switch elements.
The motivation is simple substitution of known element to obtain predictable results.


Regarding claim 14 Kim teach wherein a first load matching switch element and a second load matching switch element adjacent to each other among the first load matching switch elements and the second load matching switch elements are electrically connected to one of load matching control lines to which the load matching control signals are output (fig. 9, [0097] and fig. 10, [0101]).

Regarding claim 15 Kim teach wherein the display panel further comprises a second non-display area (fig.2, NDA on other side)  adjacent to another side of the second display area (fig. 2, Da), and the second non-display area comprises: a scan driving circuit (fig. 2, item 130) that outputs scan signals to the scan lines (fig. 9); and an emission driving circuit that outputs emission signals to the emission lines (fig. 4, item 121).

Regarding claim 16 Kim teach wherein the scan signals (fig. 9, G, Gm), the emission signals (fig. 4, D1, D2 etc), and the load matching control signals (fig. 9, signals from Lb) are sequentially output.


Regarding claim 17 Kim teach wherein the emission signals (fig. 4, D1 D2) and the load matching control signals (fig. 9) are output in synchronization with each other (fig. 4 and fig. 10 had CLK to  synchronize them).

Allowable Subject Matter
Claims 7-12, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625